Case 8:15-cv-00011-TPB-CPT Document 146-4 Filed 12/20/19 Page 1 of 3 PageID 1608




                            UNITED STATES DISTRICT COURT FOR
                             THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  OXEBRIDGE QUALITY RESOURCES                                    CASE 8:15-cv-00011
  INTERNATIONAL, LLC, and
  CHRISTOPHER PARIS, Individually

   Plaintiffs v.

  MARC SMITH, individually,
  and d/b/a CAYMAN
  BUSINESS SYSTEMS

  Defendants
                                             /


                                DECLARATION OF CHRIS PARIS

         The undersigned, Chris Paris, hereby swears and attests under penalty of perjury as follows:

         1. My name is Chris Paris. I am the managing member of Oxebridge Quality Resources,

              LLC (“Oxebridge”).

         2. My main business address is located in Tampa, Florida.

         3. Since 1999 I have run Oxebridge, which offers training for the ISO 9000, a

              family of quality management systems, which helps companies obtain

              certifications necessary for third party audits within particular industries. In

              addition, I run a popular blog and news site related to the ISO 9000.

         4. Smith has operated multiple websites targeting the Plaintiffs, including

              www.oxebridge.co, www.osteinfo.com, and www.oxebridgequalitylawsuits.com.

         5. All of the sites are or were registered using a hosting company in Iceland (Orange)

              and a registrar in the Bahamas (Internet Privacy Corp.).

                                                    1
Case 8:15-cv-00011-TPB-CPT Document 146-4 Filed 12/20/19 Page 2 of 3 PageID 1609



       6. Both those hosting companies target their services to users who want anonymity, and

          boast of their services being outside of the control of US courts.

       7. Smith uses the same service providers for his commercial company website,

          elsmar.com.

       8. Smith routinely shuts the sites down after a year or two, only to open the next; for a

          time oxebridge.co and osteinfo.com ran concurrently.

       9. Only oxebridgequalitylawsuits.com is operating now.

       10. Also, Smith continues to infringe on registered trademark no. 5353823, “Oxebridge

          Quality Resources.”

       11. Smith ran Oxebridgequalitylawsuits.com and oxebridge.co specifically because those

          domains incorporated the name of the Plaintiff’s business, which has remained

          unchanged since 1999.

       12. Those sites also on their face infringe on the registered trademark “Oxebridge Quality

          Lawsuits.” Defendant has also registered osteinfo.com and oxebridge.co, which were

          “mirror sites,” in that anything appearing on one site is immediately displayed on the

          other, which resulting in doubling the adverse effects for Paris on Google Search

          Engines.

       13. While no records of the osteinfo.com site’s registration were obtained, the sites

          included identical information “mirrored” from each other, proving that Smith created

          and operated both sites.




                                                2
Case 8:15-cv-00011-TPB-CPT Document 146-4 Filed 12/20/19 Page 3 of 3 PageID 1610



       14. I utilized a third-party forensics analyst to uncover further evidence that Smith was

          the author of both Oxebridge.co and osteinfo.com. The analysis reviewed the index

          files of both sites. When creating a website, an index file needs to be created. The

          index file is the root directory of a website. It is the main page that links the rest of

          the website's pages, frames, creates the Meta header, and defines the default page.

          This page is not always seen by viewers. It normally runs in the background of the

          website unless the webmaster defines it otherwise. The back end of this index page

          which carries the Meta Header information is created by the webmaster. As per a web

          analysis tool run at wikiwww.me that runs analytics on traffic, performance, web host

          and content analysis; the same index file was used to build both websites:

          Osteinfo.COM and Oxebridge.CO. The webmaster had never changed the Meta

          Header description.

              I hereby swear under penalty of perjury, on this 14th day of December, 2019, that

       the information set forth in this Declaration is true and accurate.




                                                 _________________________

                                              CHRIS PARIS
                                              OXEBRIDGE QUALITY RESOURCES, LLC




                                                 3
